Exhibit 99.15 FOR IMMEDIATE RELEASE Johnson & Johnson Reports 2009 First-Quarter Results: Sales of $15.0 Billion Decreased 7.2% Versus 2008 First Quarter; EPS was $1.26, Equal to a Year Ago New Brunswick, NJ (April 14, 2009) – Johnson & Johnson today announced sales of $15.0 billion for the first quarter of 2009, a decrease of 7.2% as compared to the first quarter of 2008. Operational results declined 1.2% and the negative impact of currency was 6.0%. Domestic sales declined 5.0%, while international sales declined 9.6%, reflecting operational growth of 3.0% and a negative currency impact of 12.6%. Net earnings for the first quarter of 2009 were $3.5 billion, representing a decrease of 2.5%, as compared to the same period in 2008. Diluted earnings per share for the first quarter of 2009 was $1.26, the same versus a year ago. The Company confirmed its earnings guidance for full-year 2009 of $4.45 - $4.55 per share, which excludes the impact of special items. “Despite challenging economic and near term business pressures, we continue to deliver solid financial results,” said William C. Weldon, Chairman and Chief Executive Officer. “We are continuing to make strategic investments in order to bring important new products to market, positioning us well for long-term growth.” Worldwide Consumer sales of $3.7 billion for the first quarter represented a decrease of 8.7% versus the prior year with a decline of 1.0% operationally and a negative impact from currency of 7.7%. Domestic sales decreased 5.1%, while international sales decreased 11.6%; which reflected an operational increase of 2.4% and a negative currency impact of 14.0%. LISTERINE antiseptic mouthrinse and the skin care lines of NEUTROGENA and AVEENO had strong sales performance during the quarter. Also contributing were sales from the recently completed acquisition of DABAO, the leading moisturizer in China.
